DETAILED ACTION
This non-final Office action is responsive to amendments filed August 17th, 2021. Claims 1, 12, 15-17, and 20 have been amended. Claims 22 and 23 have been cancelled. Claims 1-2, 4-5, 7, and 9-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.
Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by displaying multiple levels of data of information associated with a vendor (with reference to the PEG 2019). These features do not apply the judicial exception in 
With regard to the limitations of claims 1-2, 4-5, 7 and 9-23 previously rejected under 35 USC 103, Applicant argues that the claims are allowable because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 8/17/21 have been fully considered but they are not persuasive. 
On pages 8-9 of the provided remarks, Applicant argues that the amended claims are patent eligible subject matter. Specifically, Applicant states on page 8-9 of the provided remarks that “the Examiner and the Applicant are in apparent agreement that amendments directed to a spatial arrangement of information within a dashboard would overcome the rejections under 35 USC 101.” Examiner respectfully disagrees and asserts that per Examiner’s submitted summary of the interview conducted on July 26th, 2021, no agreement was reached regarding the eligibility of the proposed claim amendments. 
Continuing on page 9 of the provided remarks, Applicant argues that “this subject matter represents a specific manner of displaying different levels of information within different locations of a dashboard to the user based on a granularity of the information, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).” This example provided by MPEP 2106.05(a)(1) is listed as examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality. Therefore, the present claims do not present an improvement over prior systems. The 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive. 
Applicant's arguments regarding claim rejections under 35 USC 103(a) filed 8/17/21 have been fully considered but they are not persuasive. 
On pages 9-10 of the provided remarks, Applicant argues that the proposed amendments overcome the current 103 rejection. Examiner cites Brummet (U.S 2017/0053225 A1) to address the amended claim limitations, specifically the determination of spatial arrangement of the dashboard based on information granularity. 

Claim Objections
Claim 12 objected to because of the following informalities:  
the limitation beginning “display a dashboard” recites “a plurality of locations each associated with a different combinations” which is a typographical error that should recite “a different combination”;
the limitation beginning "display a dashboard" recites "third location of the plurality of location" which is a typographical error that should recite "third location of the plurality of locations".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7, and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Claims 1-2, 4-5, 7, 9-11 and 21
Step 1: Independent claims 1 (system) and dependent claims 2, 4-5, 7, 9-11, and 21 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. a machine).
Step 2A Prong 1: Independent claim 1 is directed toward a workspace system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media to perform operations comprising: displaying a list of vendor records each associated with a respective vendor of the plurality of vendors; receiving a selection of a vendor record from the list of vendor records, the vendor record associated with a vendor of the plurality of vendors; in response to receiving the selection of the vendor record, displaying a vendor dashboard associated with the vendor, wherein the vendor dashboard displays a plurality of levels of a hierarchy of performance data, and wherein each level of the plurality of levels are spatially arranged in different locations of the vendor dashboard in order of increasing granularity of information associated with calculation of the vendor score; displaying, a first level of the hierarchy of performance data on a window of the vendor dashboard comprising a current vendor score and trend data indicating a trend associated with the current vendor score, wherein the first level of performance data is associated with the vendor, and wherein the current vendor score comprises a weighted combination of a plurality of scores; and displaying a second level of the hierarchy of the performance data on the vendor dashboard, the second level comprising the plurality of scores, wherein the second level provides a breakdown of a selected parameter of the first level, and wherein the second level comprises more granular information than the first level (Mental Process and Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in independent claim 1 are directed toward the abstract idea of Mental Process because the claimed limitations are determining a current vendor score comprised of a weighted combination of a plurality of scores and breaking down second level performance data from first level performance data. The Applicant’s claimed limitations are breaking down performance data which could be performed as an observation and evaluation of the human mind, which is directed towards the abstract idea of Mental Processes. The steps/functions disclosed above and in independent claim 1 are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are breaking down first level vendor performance data into second level vendor performance data. The Applicant’s claimed limitations are breaking down vendor performance data, which is directed towards the abstract idea of Organizing Human Activity in the form of Commercial Interactions Sales Activity.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “displaying a list of vendor records each associated with a respective vendor of the plurality of vendors; receiving a selection of a vendor record from the list of vendor records, the vendor record associated with a vendor of the plurality of vendors; in response to receiving the selection of the vendor record, displaying a vendor dashboard associated with the vendor, wherein the vendor dashboard displays a plurality of levels of a hierarchy of performance data; displaying, a first level of the hierarchy of performance data on a window of the vendor dashboard; and displaying a second level of the hierarchy of the performance data on the vendor dashboard, the second level comprising the 
In addition, dependent claims 2, 4-5, 7, 9-11, and 21  further narrow the abstract idea and dependent claims 2, 5, 10, 11, 21 additionally recite “the first level, the second level, or both, are displayed in a card format”; “displaying a performance window view of a second level of performance data”; “displaying a vendor description while displaying the first level and the second level”; “displaying a third level of the hierarchy of performance data at a third vertical position”; “displaying the second level in response to receiving the input” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the 
The claimed “A workspace system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 1-2, 4-5, 7, 9-11, and 21 recite “A workspace system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is 
In addition, claims 2, 4-5, 7, 9-11 and 21 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 5, 10, 11, 21 additionally 

Claims 12-16
Step 1: Independent 12 (medium) and dependent claims 13-16 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) 
Step 2A Prong 1: Independent claim 12 is directed toward a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to: retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor; determine two or more performance scores based on a portion of the performance data; determine an overall performance score based on the two or more performance scores; and display a dashboard comprising a plurality of locations each associated with a different combinations of the performance metrics, wherein a first location of the plurality of locations comprises a first level vendor performance card, a second location of the plurality of locations comprises a second level vendor performance card, and third location of the plurality of location comprises a subset of the performance data, wherein the first vendor performance card, the second level vendor performance card, and the subset of the performance data are spatially arranged within the plurality of locations based on a granularity of information presented by the first vendor performance card, the second level vendor performance card, and the subset of the performance data, wherein the first level vendor performance card comprises the overall performance score that is calculated based on the two or more performance scores, which are depicted in the second level vendor performance card, wherein the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score (Mental Process and Organizing Human Activity), which are considered to be abstract 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor; display a dashboard comprising a plurality of locations each associated with a different combinations of the performance metrics, wherein a first location of the plurality of locations comprises a first level vendor performance card, a second location of the plurality of locations comprises a second level vendor performance card, and third location of the plurality of location comprises a subset of the performance data, wherein the first vendor performance card, the second level vendor performance card, and the subset of the performance data are spatially arranged within the plurality of locations based on a granularity of information presented by the first vendor performance 
In addition, dependent claims 13-16  further narrow the abstract idea and dependent claims 14 and 15 additionally recite “the predetermined weights are displayed in a card layout” and “the window is scrollable and configured to be displayed on a mobile device”; “receiving an input of a user progressing through the window”; and “displaying the second level in response to receiving the input” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a mobile device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
The claimed “A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors” and “a mobile device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, medium claims 12-16 recite “A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors” and “a mobile device”; however, these elements merely facilitate the claimed functions at a high level of generality and 


Claims 17-20
Step 1: Independent claim 17 (system) and dependent claims 18-20 respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 17 is directed to a system (i.e. a machine).
Step 2A Prong 1: Independent claim 17 is directed to a system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media to: retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor; determine two or more performance scores based on a portion of the performance data; Page 5 of 11Application No. 16/358,327 RCE, Amendment, Interview Summary, and Response to Final Office Action Mailed June 1, 2021determine an overall performance score based on the two or more performance scores; determine a spatial arrangement for displaying the overall performance score, the two or more performance scores, and a subset of the performance data based on a granularity of information presented by the overall performance score, the two or more performance scores, and the subset of the performance data; and generate a graphical user interface, wherein the graphical user interface comprises: a dashboard comprising a vendor summary ribbon and a vendor performance window comprising a plurality of locations each associated with a different combination of the performance metrics for the vendor, wherein: the vendor summary ribbon is configured to provide a summary of vendor-related information; the vendor performance window is configured to display a first level vendor performance card at a first location of the plurality of locations, a vendor score breakdown card at a second location of the plurality of locations, one or more second level vendor performance cards at a third location of the plurality of locations, and the subset of performance data at a a second level performance score, wherein the vendor score breakdown card displays a weighted value associated with each of the second level performance scores, wherein the first level vendor performance card displays a vendor score based on the weighted values and the second level performance scores, and wherein the first level vendor performance card displays trend data indicating a trend associated with the vendor score
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor; a dashboard comprising a vendor summary ribbon and a vendor performance window comprising a plurality of locations each associated with a different combination of the performance metrics for the vendor, wherein: the vendor summary ribbon is configured to provide a summary of vendor-related information; the vendor performance window is configured to display a first level vendor performance card at a first location of the plurality of locations, a vendor score breakdown card at a second location of the plurality of locations, one or more second level vendor performance cards at a third location of the plurality of locations, and the subset of performance data at a fourth location of the plurality of locations; wherein the one or more second level vendor performance cards each display a second level performance score, the first level vendor performance card displays a vendor score based on the weighted values and the second level performance scores, and wherein the first level vendor performance card displays trend data indicating a trend associated with the vendor score; andResponse to Final Office ActionMailed June 1, 2021 wherein the first level vendor performance card, the one or more second level vendor performance cards, and the subset of the performance data are arranged in respective locations based on the spatial arrangement” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, 
In addition, dependent claims 18-20  further narrow the abstract idea and dependent claim 18 additionally recite “display time-related performance data indicative of a change in the vendor score, the second level performance scores, or both” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “first level vendor performance card, the second level vendor performance card, or both” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “a system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media; a graphical user interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 17-20 recite “a system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media; a graphical user interface”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0022 and 0035 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor; a dashboard comprising a vendor summary ribbon and a vendor performance window comprising a plurality of locations each associated with a different combination of the performance metrics for the vendor, wherein: the vendor summary ribbon is configured to provide a summary of 
In addition, claims 18-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 18 additionally recite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 12-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Brummet (U.S 2017/0053225 A1).
Claim 1
Regarding Claim 1, Chugh discloses the following:
A workspace system comprising [see at least Paragraph 0012 for reference to the system which is operable to generate a comparative assessment of a number of potential vendors to an enterprise; Figure 1 and related text regarding the system for providing a comparative assessment of potential vendors]
a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media to perform operations comprising
displaying a list of vendor records each associated with a respective vendor of the plurality of vendors [see at least Paragraph 0012 for reference to the comparative assessment being based on gathered vendor data for each of the potential vendors; Paragraph 0019 for reference to the database storing vendor data for one or more potential vendors of the enterprise; Figure 2 and related text regarding the product comparison box displaying a list of products or services available for comparison between vendors]
receiving a selection of a vendor record from the list of vendor records, the vendor record associated with a vendor of the plurality of vendors [see at least Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors should be assessed; Paragraph 0024 for reference to in response to the user request vendor classification logic accessing relevant vendor data including data corresponding to each of the operational efficiency criteria and market viability criteria specified by the user; Paragraph 0079 for reference to the user communicating the request for the product/service level comparison by selecting a particular one of the listed products/services; Figure 2 and related text regarding the product comparison box]
displaying a first level of the hierarchy of performance data on a window of the vendor dashboard comprising a current vendor score [see at least Paragraph 0024 for reference to based on the assessed vendor data the vendor classification logic 
wherein the first level of performance data is associated with the vendor, and wherein the current vendor score comprises a weighted combination of a plurality of scores [see at least Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Paragraph 0025 for reference to the vendor classification logic summing the criteria-specific scores for each of the market variable criteria to determine the overall market variability score]
displaying a second level of the hierarchy of the performance data on the vendor dashboard, the second level comprising the plurality of scores, wherein the second level provides a breakdown of a selected parameter of the first level, and wherein the second level comprises more granular information than the first level [see at least Paragraph 0025 for reference to the vendor classification logic determining an operational efficiency score for each potential vendor based on the criteria-specific scores for each of the operation efficiency criteria; Paragraph 0101 for reference to the vendor classification system determining an operational efficiency 
While Chugh discloses the above limitations, it does not disclose in response to receiving the selection of the vendor record, displaying a vendor dashboard associated with the vendor, wherein the vendor dashboard displays a plurality of levels of hierarchy of performance data, wherein each level of the plurality of levels are spatially arranged in different locations of the vendor dashboard in order of increasing granularity of information associated with calculation of the vendor score; or displaying a first level of a hierarchy of performance data on a window of a dashboard comprising trend data indicating a trend associated with the current vendor score. 
However, Brummet discloses the following:
in response to receiving the selection of the vendor record, displaying a vendor dashboard associated with the vendor, wherein the vendor dashboard displays a plurality of levels of hierarchy of performance data, wherein each level of the plurality of levels are spatially arranged in different locations of the vendor dashboard in order of increasing granularity of information associated with calculation of the vendor score [see at least Paragraph 0116 for reference to based on the user’s selection of a particular KPI, a section of the dashboard providing the 
displaying a first level of a hierarchy of performance data on a window of a dashboard comprising trend data indicating a trend associated with the current vendor score [see at least Paragraph 0079 for reference to the online dashboard component providing a summary overview with an overall contract score for the service provider, information about individual KPIs for the service provider, and historical trends of past performance by the service provider; Paragraph 0080 for reference to Paragraph 0080 for reference to information presented in the report of the service provider including a clear indication of performance, such as a comparison against a goal or overall trend; Paragraph 0112 for reference to the dashboard including a trend section identifying the trend of the total contract score over time; Paragraph 0116 for reference to the dashboard providing a trend section showing the value of the selected KPI over time and how the value of the selected KPI compares to the one or more threshold values; Figures 5, 6, 8 and related text regarding the trend section disclosed in items 508 trend section, 606 trend section showing the value of the selected KPI over time, 808 graphical representation of 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the dashboard and trend display of Brummet. Doing so would provide an ongoing overview representation of an agency’s performance against the agency’s service agreement, along with an ability to drill down into the details of the overview representation, as stated by Brummet (Paragraph 0022). 
Claim 2
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 2, Chugh discloses the following:
the first level, the second level, or both, are displayed in a card format [see at least Figure 3 and related text regarding the various level of performance being displayed in multiple plot formats; Examiner notes the rectangular horizontal plot format as analogous to the ‘card format’]  
Claim 4
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 4, Chugh discloses the following: 
the performance data is based on evaluation data for a vendor [see at least Paragraph 0019 for reference to vendor data including any suitable information generated and/or gathered by the enterprise that is representative of the business of a potential vendor, for example, information regarding vendor financials (e.g., profitability, growth, liquidity, efficiency, etc.), vendor employees (e.g., the number 
Claim 5
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 5, Chugh discloses the following:
the operations comprise: displaying a performance window view of a second level of performance data in response to a user selection of the one or more second level of performance data [see at least Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors should be assessed; Paragraph 0024 for reference to in response to the user request vendor classification logic accessing relevant vendor data including data corresponding to each of the operational efficiency criteria and market viability criteria specified by 
Claim 7
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 7, Chugh discloses the following:
the window of the dashboard comprises a summary graph [see at least Figure 3 and related text regarding generating a graphical display depicting each of the plurality of potential vendors and each vendor is positioned on an axis according to the determined operational efficiency score and another axis according to the determined market viability score] 
While Chugh discloses the limitations above, it does not disclose the window of the dashboard comprising a graph indicating the trend data.
However, Brummet discloses the following:
the window of the dashboard comprises a graph indicating the trend data [see at least [see at least Paragraph 0112 for reference to the dashboard including a trend section identifying the trend of the total contract score over time; Paragraph 0116 for reference to the dashboard providing a trend section showing the value of the selected KPI over time and how the value of the selected KPI compares to the one or more threshold values; Figure 6 and related text regarding item 606 for reference to the trend diagram which displays the value of the selected KPI over time]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the trend display of 
Claim 9
While Chugh discloses the limitations above, it does not disclose the first level includes an indication of a change of the current vendor score associated from a previous performance score.
Regarding Claim 9, Brummet discloses the following: 
the first level includes an indication of a change of the current vendor score from a previous vendor score [see at least Paragraph 0079 for reference to the online dashboard component providing a summary overview with an overall contract score for the service provider, information about individual KPIs for the service provider, and historical trends of past performance by the service provider; Paragraph 0130 for reference to the processing device of the management server identifying changes over time for one or more KPIs, one or more overall site scores, or the overall multi-site score; Figure 9 and related text regarding item 910 ‘Identify trends in KPI scores, Overall site scores, or overall multi-site scores’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the trend display of Brummet. Doing so would provide an ongoing overview representation of an agency’s performance against the agency’s service agreement, along with an ability to drill down into the details of the overview representation, as stated by Brummet (Paragraph 0022).
Claim 12
Regarding Claim 12, Chugh discloses the following: 
A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to [see at least Paragraph 0013 for reference to each computer system including a personal computer, workstation, network computer, kiosk, wireless data port, personal data assistant (PDA), one or more processors within these or other devices, or any other Suitable processing device, appropriate input devices, output devices, mass storage media, or other suitable components for receiving, processing, storing, and communicating data including fixed or removable storage media such as a magnetic computer disk, CD-ROM, or other suitable media; Paragraph 0018 for reference to the database comprising any suitable memory module and taking the form of volatile or non-volatile memory, including magnetic media, optical media, random access memory (RAM), read-only memory (ROM), removable media, or any other suitable local or remote memory component] 
retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor [see at least Paragraph 0012 for reference to the comparative assessment being based on gathered vendor data for each of the potential vendors; Paragraph 0019 for reference to the database storing vendor data for one or more potential vendors of the enterprise; Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which the potential vendors 
determine two or more performance scores based on a portion of the performance data [see at least Paragraph 0024 for reference to based on the assessed vendor data the vendor classification logic determining for each potential vendor a criteria specific score for each of the criteria specified by the user for each identified potential vendor; Paragraph 0025 for reference to the vendor classification logic determining an operational efficiency score for each potential vendor based on the criteria-specific scores for each of the operation efficiency criteria; Paragraph 0101 for reference to the vendor classification system determining an operational efficiency score for each of the plurality of vendors based on criteria-specific scores determined for each of the operational efficiency criteria and the criteria specific scores being determined based on the accessed vendor data] 
determine an overall performance score based on the two or more performance scores [see at least Paragraph 0025 for reference to vendor classification logic 
display a dashboard comprising a plurality of locations each associated with a different combinations of the performance metrics, wherein a first location of the plurality of locations comprises a first level vendor performance card, a second location of the plurality of locations comprises a second level vendor performance card, and a third location of the plurality of location comprises a subset of the performance data
wherein the first level vendor performance card comprises the overall performance score that is calculated based on the two or more performance scores, which are depicted in the second level vendor performance card [see at least Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Paragraph 0025 for reference to the vendor classification logic summing the criteria-specific scores for each of the market variable criteria to determine the overall market variability score; Paragraph 0103 for reference to the vendor classification system generating a graphical display depicting each of the plurality of potential vendors and each vendor is positioned on an axis according to the determined operational efficiency score and market variability score; Figure 3 and related text regarding the generated graphical display of four separate plots depicting features scores of the potential vendors]
While Chugh discloses the limitations above, it does not disclose the first vendor performance card, the second level vendor performance card, and the subset of performance data are spatially arranged within the plurality of locations based on a granularity of information presented by the first vendor performance card, the second level vendor performance card, and the subset of performance data; or the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score.
However, Brummet discloses the following:
wherein, the first vendor performance card, the second level vendor performance card, and the subset of performance data are spatially arranged within the plurality of locations based on a granularity of information presented by the first vendor performance card, the second level vendor performance card, and the subset of performance data [see at least Paragraph 0116 for reference to based on the user’s selection of a particular KPI, a section of the dashboard providing the gage for the selected KPI and an explanation of what that KPI represents; Paragraph 0116 for reference to the dashboard also containing a trend diagram of the selected KPI and a details section which presents at least some of the data on which the selected KPI is based; Figure 6 and related text regarding the dashboard supporting visualization of performance against a service agreement and/or service roadmaps in which section 604 displays the gage of the selected KPI, section 606 displays the trend data and diagram of the selected KPI, and section 608 displays the details of the selected KPI]
the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score [see at least Paragraph 0079 for reference to the online dashboard component providing a summary overview with an overall contract score for the service provider, information about individual KPIs for the service provider, and historical trends of past performance by the service provider; Paragraph 0080 for reference to Paragraph 0080 for reference to information presented in the report of the service provider including a clear indication of performance, such as a comparison against a goal or overall trend; Paragraph 0112 for reference to the dashboard including a trend section identifying 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the dashboard and trend display of Brummet. Doing so would provide an ongoing overview representation of an agency’s performance against the agency’s service agreement, along with an ability to drill down into the details of the overview representation, as stated by Brummet (Paragraph 0022).
Claim 13
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 13, Chugh discloses the following: 
the overall performance score is calculated based on predetermined weights assigned to each of the two or more performance scores of the second level vendor performance card [see at least Paragraph 0023 for reference to the user additionally allocating weight for each of the specified criteria and vendor classification logic assessing identified potential vendors based on a pre-determined set of equally-weighted operational efficiency criteria and market 
Claim 14
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 14, Chugh discloses the following:
the predetermined weights are displayed in a card layout that is separate from the first level vendor performance card [see at least Figure 3 and related text regarding the graphical display including a window disclosing the various parameters and their corresponding weights]
Claim 21
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 21, Chugh discloses the following:
the operations comprise: receiving an input of a user progressing through the window; and displaying the second level in response to receiving the input [see at least Paragraph 0023 for reference to the user of user system communicating a request for an industry level comparative analysis to vendor classification logic and the request including an identification of the potential vendors to be assessed and a specification of the operational efficiency and market viability criteria on which  

Claims 10-11, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Brummet (U.S 2017/0053225 A1) in view of Rao (U.S 2015/0025941 A1).
Claim 10
While the combination of Chugh and Brummet discloses the limitations above, they do not disclose displaying a vendor description while displaying the first level of performance data and the second level of performance data.
Regarding Claim 10, Rao discloses the following:
displaying a vendor description while displaying the first level of performance data and the second level of performance data [see at least Figure 1B and related text regarding the Supplier Scorecard displaying not only the vendor name, rank, 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor description of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029).
Claim 11
While the combination of Chugh and Brummet discloses the limitations above, regarding Claim 11, Chugh discloses the following:
the operations comprise: displaying a third level of the hierarchy of performance data. wherein a first score of the plurality of scores comprises a weighted combination an additional plurality of scores, and the third level comprising the additional plurality of scores [see at least Paragraph 0012 for reference to the gathered vendor data being used to determine a market viability score for each of the vendors; Paragraph 0025 for reference to vendor classification logic determining a market viability score for each potential vendor based on the criteria-specific scores for each of the specified market viability criteria; Paragraph 0102 for reference to vendor classification system determining an market viability score for each of the plurality of potential vendors, which is determined based on criteria-specific scores determined for each of the market viability criteria, the criteria specific scores being determined based on the accessed vendor data]
While Chugh discloses the limitations above, it does not disclose displaying performance data at a third vertical position.

displaying performance data at a third vertical position [see at least Figure 1B for reference to the various weighted and adjusted scores on the Supplier Scorecard being displayed in a vertical position]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of third level performance data of Chugh to include the vertical orientation of Rao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15
While the combination of Chugh and Brummet disclose the limitations above, regarding Claim 15, Chugh discloses the following:
the dashboard is configured to be displayed on a mobile device [see at least Paragraph 0013 for reference to the user system including any suitable device or combination of devices operable to allow a user to access the vendor classification system] 
While Chugh discloses the limitations above, it does not disclose the window being scrollable. 
However, Rao discloses the following:
the window is scrollable [see at least Figure 2 and related text regarding the user interface provided by the test order management system facilitating the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the window display of Chugh to include the scrollable functionality of Rao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 16
While the combination of Chugh and Brummet disclose the limitations above, they do not disclose displaying a vendor information window within the window that includes a description of the vendor.
Regarding Claim 16, Rao discloses the following: 
the instructions, when executed, cause further acts to be performed comprising: displaying a vendor information window within the dashboard that includes a description of the vendor [see at least Figure 1B and related text regarding the Supplier Scorecard displaying not only the vendor name, rank, overall score, address, email, and below the various performance level weighted and adjusted scores]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor description of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029).

Regarding Claim 17, Chugh discloses the following:
A system comprising: a non-transitory, machine-readable medium; and one or more processors configured to execute instructions stored in the non- transitory, machine-readable media [see at least Paragraph 0012 for reference to the system which is operable to generate a comparative assessment of a number of potential vendors to an enterprise; Figure 1 and related text regarding the system for providing a comparative assessment of potential vendors; Paragraph 0013 for reference to each computer system including a personal computer, workstation, network computer, kiosk, wireless data port, personal data assistant (PDA), one or more processors within these or other devices, or any other Suitable processing device, appropriate input devices, output devices, mass storage media, or other suitable components for receiving, processing, storing, and communicating data including fixed or removable storage media such as a magnetic computer disk, CD-ROM, or other suitable media; Paragraph 0018 for reference to the database comprising any suitable memory module and taking the form of volatile or non-volatile memory, including magnetic media, optical media, random access memory (RAM), read-only memory (ROM), removable media, or any other suitable local or remote memory component]
retrieve performance data comprising a plurality of scores indicative of performance metrics for a vendor [see at least Paragraph 0012 for reference to the comparative assessment being based on gathered vendor data for each of the potential vendors; Paragraph 0019 for reference to the database storing vendor data for one or more potential vendors of the enterprise; Paragraph 0023 for 
determine two or more performance scores based on a portion of the performance data [see at least Paragraph 0024 for reference to based on the assessed vendor data the vendor classification logic determining for each potential vendor a criteria specific score for each of the criteria specified by the user for each identified potential vendor; Paragraph 0025 for reference to the vendor classification logic determining an operational efficiency score for each potential vendor based on the criteria-specific scores for each of the operation efficiency criteria; Paragraph 0101 for reference to the vendor classification system determining an operational efficiency score for each of the plurality of vendors based on criteria-specific scores 
determine an overall performance score based on the two or more performance scores [see at least Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Paragraph 0025 for reference to the vendor classification logic summing the criteria-specific scores for each of the market variable criteria to determine the overall market variability score]
generate a graphical user interface, wherein the graphical user interface comprises a dashboard comprising a vendor performance window comprising a plurality of locations each associated with a different combination of performance metrics for vendor [see at least Paragraph 0026 for reference to the graphical display being delivered to the user via GUI; Paragraph 0103 for reference to the vendor classification system generating a graphical display depicting each of the plurality of potential vendors and each vendor is positioned on an axis according to the determined operational efficiency score and market variability score; Figure 3 and related text regarding the graphical display of four plots of the corresponding operational efficiency score] 
the vendor performance window is configured to display a first level vendor performance card at a first location of the plurality of locations, a vendor score breakdown card at a second location of a plurality of locations, one or more second level vendor performance cards at a third location of the plurality of locations, and the subset of performance data at a fourth location of the plurality of locations [see at least Paragraph 0102 for reference to vendor classification system determining an market viability score for each of the plurality of potential vendors, which is determined based on criteria-specific scores determined for each of the market viability criteria, the criteria specific scores being determined based on the accessed vendor data; Paragraph 0103 for reference to the vendor classification system generating a graphical display depicting each of the plurality of potential vendors and each vendor is positioned on an axis according to the determined operational efficiency score and market variability score; Figure 2 and related text regarding the user progressing through the interface; Figure 3 and related text regarding the graphical display of four separate plots depicting features scores of the potential vendors]Figure 3 and related text regarding the graphical display of four plots of the corresponding operational efficiency score and the market variability score as well as the corresponding window disclosing the various parameters and their corresponding weights]
the one or more second level vendor performance cards each display a second level performance score [see Figure 3 and related text regarding the graphical display of four plots of the corresponding operational efficiency score and market variability score]
the vendor score breakdown card displays a weighted value associated with each of the second level performance scores
the first level vendor performance card displays a vendor score based on the weighted values and the second level performance scores [see at least Paragraph 0023 for reference to the user additionally allocating weight for each of the specified criteria and vendor classification logic assessing identified potential vendors based on a pre-determined set of equally-weighted operational efficiency criteria and market variability criteria and the user modifying the weights; Paragraph 0025 for reference to vendor classification logic summing the criteria-specific scores for each of the operational efficiency criteria to determine the overall operational efficiency score, accounting for any weighting specified by the user; Figure 3 and related text regarding the graphical display of four plots of the corresponding operational efficiency score]
While Chugh discloses the limitations above, it does not disclose the graphical user interface comprises: a workspace comprising a vendor summary ribbon; the vendor summary ribbon is configured to provide a summary of vendor-related information; or the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score
However, Brummet discloses the following:
determine a spatial arrangement for displaying the overall performance score, the two or more performance scores, and a subset of the performance data based on a granularity of information presented by the overall performance score, the two or more performance scores, and the subset of performance data [see at least Paragraph 0111 for reference the dashboard including sections which identify individual KPI scores for different KPIs in different categories in which the gauge 
the first level vendor performance card comprises trend data indicating a trend associated with the overall performance score [see at least Paragraph 0079 for reference to the online dashboard component providing a summary overview with an overall contract score for the service provider, information about individual KPIs for the service provider, and historical trends of past performance by the service provider; Paragraph 0080 for reference to Paragraph 0080 for reference to information presented in the report of the service provider including a clear indication of performance, such as a comparison against a goal or overall trend; Paragraph 0112 for reference to the dashboard including a trend section identifying the trend of the total contract score over time; Paragraph 0116 for reference to the dashboard providing a trend section showing the value of the selected KPI over time and how the value of the selected KPI compares to the one or more threshold values; Figures 5, 6, 8 and related text regarding the trend section disclosed in 
the first level vendor performance card, the one or more second level vendor performance cards, and the subset of the performance data are arranged in respective locations based on the spatial arrangement [see at least Figure 5 and related text regarding the dashboard including sections 504-506 which identify individual KPI scores for different KPI categories; Figure 6 and related text regarding the dashboard supporting visualization of performance against a service agreement and/or service roadmaps in which section 604 displays the gage of the selected KPI, section 606 displays the trend data and diagram of the selected KPI, and section 608 displays the details of the selected KPI] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the first level hierarchy display of Chugh to include the dashboard and trend display of Brummet. Doing so would provide an ongoing overview representation of an agency’s performance against the agency’s service agreement, along with an ability to drill down into the details of the overview representation, as stated by Brummet (Paragraph 0022).

While the combination of Chugh and Brummet disclose the limitations above, they do not disclose the graphical user interface comprising a dashboard comprising a vendor 
However, Rao discloses the following:
the graphical user interface comprises: a dashboard comprising a vendor summary ribbon [see at least Figure 1B and related text regarding the detail individual Supplier Scorecard generated by the test order management system which includes in the top a Supplier Summary] 
the vendor summary ribbon is configured to provide a summary of vendor-related information [see at least Figure 1B and related text regarding the top banner of the scorecard which contains summary information including Vendor name, Supplier rank, PD adjusted overall score, overall score, and the date] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the display of Chugh to include the vendor summary ribbon of Rao. Doing so would allow the client user to further request the generation of a more detailed supplier scorecard on an individual supplier, as stated by Rao (Paragraph 0029). 
Claim 19
While the combination of Chugh, Brummet, and Rao disclose the limitations above, Chugh does not disclose the vendor performance window comprising a lowest performance window that displays the lowest ranking performance data associated with at least one of the second level performance scores.
Regarding Claim 19, Brummet discloses the following:
the vendor performance window comprises a lowest performance window that displays lowest ranking performance data associated with at least one of the second level performance scores [see at least Paragraph 0111 for reference to the gauge identifying a KPI score for the associated KPI and the KPI score being plotted within a range of values extending from a minimum value to a maximum value which are specified by the service agreement; Figure 5 and related text regarding items 504-506 which are sections within the dashboard that identify individual KPI scores for different KPI categories in which KPI scores are represented in a gauge display]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor performance window of Chugh to include the lower performance window of Brummet. Doing so would provide an ongoing overview representation of an agency’s performance against the agency’s service agreement, along with an ability to drill down into the details of the overview representation, as stated by Brummet (Paragraph 0022).

Claim 20
While the combination of Chugh, Brummet, and Rao discloses the limitations above, it does not disclose the workspace comprising a vendor information window.
Regarding Claim 20, Rao discloses the following:  
the dashboard comprises a vendor information window [see at least Figure 1B and related text regarding the Supplier Scorecard displaying not only the vendor name, rank, overall score, address, email, and below the various performance level weighted and adjusted scores]  
.
 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chugh (U.S 2014/0074549 A1) in view of Brummet (U.S 2017/0053225 A1) in view of Rao (U.S 2015/0025941 A1), as applied in claim 17, in view of Sharma (U.S 2015/0278745 A1) .
Claim 18
While the combination of Chugh, Brummet, and Rao disclose the limitations above, regarding Claim 18, Chugh discloses the following: 
the first level vendor performance card, the second level vendor performance card, or both, display time-related performance data [see at least Paragraph 0019 for reference to vendor data additionally including historical spending data for those vendors (e.g., the growth percentage of enterprise spending with the vendor, twelve month rolling spending by the enterprise with the vendor, the percentage of vendor revenue derived from enterprise spending, etc.)]
While Chugh discloses the limitations above, it does not disclose the time-related performance data being indicative of a change in the vendor score, the second level performance scores, or both. 
However, Sharma discloses the following:
time-related performance data indicative of a change in the vendor score, the second level performance scores, or both [see at least Paragraph 0056 for 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the performance data of Chugh to include the indication of change of performance score of Sharma. Doing so would help a user identify a supplier that is performing poorly, as well as identify a supplier that has an outstanding performance, as stated by Sharma (Paragraph 0056).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 7716592 B2
Tien et al.
AUTOMATED GENERATION OF DASHBOARDS FOR SCORECARD METRICS AND SUBORDINATE REPORTING
US 20150112700 A1
Rajan et al
Method for Providing Key Performance Indicator (KPI) Dashboard and Answering High Value Question, Involves 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683